                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


 IN RE: C.R. BARD, INC..
        PELVIC REPAIR SYSTEM
        PRODUCTS LIABILITY LITIGATION                                      MDL No. 2187


THIS DOCUMENT RELATES TO:
Nelson, et al v. C.R. Bard, Inc.,                        Civil Action No. 2:13-cv-07780


                      MEMORANDUM OPINION AND ORDER

       The cases identified on Exhibit A attached hereto involve plaintiffs who failed to

appear at a Mandatory Status Conference and respond to the court’s Show Cause Order

entered in MDL 2:10-md-2187 and in each individual case on Exhibit A. 2:10-md-2187,

Pretrial Order (“PTO”) # 393 [ECF No. 6814]. On November 29, 2018, the court entered an

Order in the main MDL and each case on Exhibit A directing certain plaintiffs who have

alleged claims against C.R. Bard, Inc. ("Bard") to appear in person at the Robert C. Byrd

United States Courthouse for a Mandatory Status Conference scheduled on November 7-9,

2018. See PTOs # 293, # 294. The plaintiffs on Exhibit A neither appeared at the

Mandatory Status Conference nor responded to this court’s Bard Show Cause Order entered

on November 9, 2018 in each individual case. The court finds, pursuant to Rules 16 and 37

of the Federal Rules of Civil Procedure and after weighing the factors identified in Wilson v.

Volkswagen of Am., Inc. , 561 F.2d 494, 503-06 (4th Cir. 1977), the cases on Exhibit A

should be dismissed with prejudice for failure to attend the court’s Mandatory Status

Conference and respond to the court’s Show Cause Order in compliance with the court’s

previous Orders.
      Therefore, the court ORDERS that the pending cases listed on Exhibit A are

DISMISSED WITH PREJUDICE and STRICKEN from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

any unrepresented party in every case on Exhibit A.

                                                ENTER:      March 26, 2019




                                            2
                 EXHIBIT A


2:13-cv-07780: Nelson, et al v. C.R. Bard, Inc.
